Citation Nr: 1220546	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  96-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for postoperative pilonidal cyst.

2.  Entitlement to an initial evaluation in excess of 10 percent for postoperative scar.

3.  Entitlement to an extraschedular evaluation for pilonidal cyst.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated April 1995, the RO granted service connection for residuals of a pilonidal cyst, and assigned a 10 percent initial evaluation, effective from December 15, 1994.  

This claim was previously before the Board in June 1997 and February 1998, and was remanded on each occasion to ensure due process and/or for additional development of the record.  By decision in August 2000, the Board assigned a 30 percent initial evaluation for the service-connected pilonidal cyst residuals.  This was effectuated by an August 2000 rating action of the RO that assigned December 15, 1994 as the effective date for the higher initial rating.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which, by decision in March 2004, vacated the Board's determination.  In November 2004, the Board remanded the claim.

By decision dated November 2005, the Board denied the claim for a rating in excess of 30 percent for pilonidal cyst, and stated that referral of the claim under 38 C.F.R. § 3.321(b)(1) (2011) was not warranted.  In March 2008, the Court reversed the Board's determination to the extent it denied referral for extraschedular consideration, and the remainder of the decision was vacated to provide the Veteran with an adequate examination.  By decision in December 2008, the Board again remanded the Veteran's claim.  

In a rating decision dated March 2010, the RO granted service connection for postoperative pilonidal cyst scar, and assigned a 10 percent initial evaluation, effective December 15, 1994.  The Veteran disagreed with the initial rating assigned, and has perfected an appeal regarding this matter.  

In October 2011, the Veteran's claim for a higher initial rating for the pilonidal cyst was referred to the Director of VA Compensation and Pension Services, for consideration on an extraschedular basis.  By a decision in November 2011, the Director of VA Compensation Service, denied entitlement to a higher initial rating on an extraschedular basis.  The case is again before the Board for appellate consideration.

The Board notes that the issues in this case have been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. 

The Veteran testified at a hearing before an Acting Veterans Law Judge of the Board, at the RO, in September 1997.  That Acting Veterans Law Judge is no longer employed by the Board.  By letter dated April 2012, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  The Veteran responded the following month and indicated he did not want another Board hearing.  

The Board notes the Veteran's attorney argues the VA has failed to consider other residuals of the pilonidal cyst, to include his ankylosing spondylitis.  The Board points out that by rating action dated April 1999, the RO denied the Veteran's claim for service connection for ankylosing spondylitis, and the Veteran did not appeal this determination.  In its March 2008 decision, the Court pointed out the VA's position was that the Veteran failed to submit a notice of disagreement with this rating action.  Since the Board's decision on appeal did not address claims for service connection on a secondary basis, the Court did not have jurisdiction over it.  The Court advised the Veteran to seek relief from the VA if he thought he had appealed the April 1999 rating decision and should have received a statement of the case on the claim for secondary service connection.  There is no indication the Veteran or his attorney has raised this argument in response to the directives of the Court.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From December 1994, the Veteran's postoperative pilonidal cyst has been manifested by drainage and pain.  Extensive exfoliation or crusting was not shown, nor is more than a small area involved.  He does not require systemic therapy.

2.  From December 1994, the Veteran's scar is tender and painful.  It is not productive of limitation of motion or function.

3.  The Veteran's pilonidal cyst has not resulted in marked interference with employment or frequent periods of hospitalization.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for postoperative pilonidal cyst, from December 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to, and after August 30, 2002).

2.  The criteria for an initial evaluation in excess of 10 percent for postoperative pilonidal cyst scar, from December 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 (2008), 7803, 7804, 7805 (as in effect prior to, and after August 30, 2002).

3.  The criteria for an extraschedular evaluation for postoperative pilonidal cyst have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the April 1995 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The July 1995 and October 2011 statements of the case and the May 2005 supplemental statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected pilonidal cyst, and postoperative scar, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected pilonidal cyst and postoperative scar.  A December 2011 supplemental statement of the case informed the Veteran of what was needed to warrant a higher initial rating on an extraschedular basis.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  


Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, articles submitted by the Veteran, and the Veteran's testimony at a hearing before a Veterans Law Judge.

As noted, VA clinical examinations with respect to the issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

During the course of this appeal, VA issued new regulations for the evaluation of skin disabilities, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the Board will review both the rating criteria in effect prior to August 30, 2002 and the criteria which became effective on that date to determine the proper evaluation for the Veteran's scars.  However, the amended rating criteria can be applied only for periods from and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.

The Board notes that the criteria for rating scars were further revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

Benign new growths of the skin will be rated as scars, disfigurement, etc.  Unless otherwise provided, rate codes 7807 through 7819 as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 (as in effect prior to August 30, 2002).

A 50 percent evaluation may be assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  A 30 percent rating may be assigned for exudation or itching constant, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to August 30, 2002).

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).

A 40 percent evaluation may be assigned for scars, not of the head, face, or neck, that are deep or that cause limited motion and cover an area or areas exceeding 144 square inches (929 sq. cm.).  A 30 percent evaluation may be assigned for such scars covering an area of exceeding 72 square inches (465 sq. cm.).  Note (2:  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801) (as in effect prior to October 23, 2008).

Under 38 C.F.R. § 4.118 as in effect prior to August 30, 2002, a 10 percent rating will be assigned for scars, superficial, poorly nourished, with repeated ulceration.  Diagnostic Code 7803.  A 10 percent evaluation may be assigned for scars which are superficial, tender and painful on objective demonstration.  Diagnostic Code 7804.  

Scars may be rated on limitation of function of part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the rating criteria that became effective on August 30, 2002, scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas of 144 square inches (929 sq. cm.) or greater are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id.

The revised criteria also provide a 10 percent evaluation for superficial, unstable scars, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Note (1) for this diagnostic code defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

The revised rating criteria further state that scars which are superficial and painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Factual background

The Veteran was examined by the VA in June 1995.  He related his last surgery for a pilonidal cyst was in 1973.  He stated it ached all the time and drained if he sat for an extended period.  An examination revealed a well-healed scar with a pilonidal cystectomy.  No active drainage was noted.  The pertinent diagnosis was history of pilonidal cyst.

In a statement dated April 1996, D. H. Proctor, M.D., related he had treated the Veteran since the early 1980's.  He maintained a drain tube had been installed, just beneath the base of the spine.  He noted the Veteran developed ankylosing spondylitis and said this type of arthritis come from surgeries involving the sacroiliac joint, as well as his long-term infection.  Dr. Proctor opined the Veteran's arthritis condition was totally disabling, as well as specifically linked to his pilonidal cyst.  

A VA scars examination was conducted in May 1996.  The Veteran complained of "terrible pain over the scar."  An examination disclosed a linear, 10 centimeter, midline rectal scar.  It was well healed and flesh colored.  It was tender over the affected area.  There were no keloid formations, adhesions or herniations.  No inflammation, swelling, depression or ulcerations were present.  The Veteran was tender over the substance of the scar.  The examiner indicated function was decreased, but it was felt to be secondary to the Veteran's ankylosing spondylitis.  The diagnosis was status post resection of a pilonidal cyst with six surgeries, with scar as delineated.

The Veteran underwent excision of a recurrent pilonidal cyst with advancement flap at a private facility in July 1996.  

VA outpatient treatment records show the Veteran was seen in September 1996.  He reported the incision area had been drained twice and there was another build-up of fluid.  He claimed the incision line felt hot.  An examination disclosed the flap was well healed and there was no evidence of drainage.  The buttock scar was noted to be well healed in November 1996.  There was no tenderness or erythema.  

The Veteran was admitted to a VA hospital in March 1997.  A rectal flap repair was performed.  The operation report reflects that the Veteran had recurrent swelling along with multiple drainages of fluid.  He had a large seroma with some pain in the region.  The diagnosis was large serum at the sacral area from previous pilonidal cyst excision.

VA outpatient treatment records disclose the Veteran was seen several weeks after the surgery and it was noted the pilonidal cyst wound was healing very well.  He reported progressive pain at the site in July 1997.  An examination showed the pilonidal cyst region was healed well, except for grayish white scanty discharge.  It was noted in December 1997 that he had begun draining brown, foul smelling fluid.  The diagnostic impression was healing pilonidal cyst excision site.  The following month, the Veteran denied any discharge.  He complained of a feeling of "pressure" in the buttocks region.  An examination of the base of the sacrum revealed a well healed excision site.  There was no drainage or fluctuance.  There was palpable fluid collection in the buttocks.  

The Veteran was afforded a VA examination in September 1998.  He asserted he had difficulty performing basic activities of daily living, including bathing and cooking, due to constant drainage of the cyst area.  He stated he was unable to sit for any long period of time due to pain and discomfort around the coccyx.  He added he had permanent drainage from the surgical site.  He described low back and hip pain.  On examination, the Veteran had evidence of scar tissue at the sacrum.  The scar tissue appeared to be well healed, and there was no evidence of obvious drainage or infection.  There was slight erythema over the surgical wound, which was well healed.  The scar appeared to be well healed.  The pertinent impression was pilonidal cyst, which appeared to be well healed.  The examiner indicated the Veteran was apparently having significant subjective pain and discomfort, secondary to tissue trauma associated with surgery, as well as chronic drainage from the cyst.  He reiterated that no drainage was appreciated during the examination.  The examiner acknowledged that the Veteran claimed the inability to perform activities of daily living due to the pain around the area of the surgery, as well as the back and hip areas, and that this was related to ankylosing spondylitis which was related to the pilonidal cyst.  He commented, however, that he could not appreciate a correlation between the two.  He also noted that the Veteran's disability regarding the pilonidal cyst appeared to be associated with chronic pain associated with the tissue trauma from multiple surgeries and from chronic drainage from the cyst, but he did not appreciate this on examination.  He further observed that the Veteran had constant pain of the surgical scar, as well as the low back and hips associated with pilonidal cyst surgeries and these limited his overall activities of daily living.

The Veteran was again examined by the VA in February 1999.  He claimed that the cyst had been closed with a flap, and this had resulted in tightening of the skin in that area, as well as tenderness.  He reported pain in the area of the scar, along with episodes of draining from a pinpoint hole.  The examiner indicated there had been no drainage noted when the Veteran presented to his primary care physician.  On examination, the scar of the pilonidal area was irregular and tender.  There was erythema of the inferior portion of the two inch central scar.  There was tightness of the skin in the area of the erythema, and a pinpoint hole was noted adjacent to the newest scar on the left side.  There was no active drainage and no expressible drainage.  The diagnoses were pilonidal cyst, multiple surgical procedures, and tender scar with mild drainage.

In a statement dated October 1999, a private physician noted the Veteran was tender along the medial aspect of the buttocks to the left of the midline and through a portion of the scarred area over the pilonidal cyst.  He stated it felt there was some fluctuance just beneath the skin and he wondered if there could be some active process going on.

VA outpatient treatment records disclose the Veteran was seen in February 2000 and reported a recurrence of his pilonidal cyst.  He had tenderness of the proximal gluteal/lumbar area.  There was extensive scarring from previous drainages and marsupializations.  The examiner explained to the Veteran he was concerned about the possibility of the formation of a perirectal abscess if the condition continued.  It was noted in June 2000 there was a well-healed scar at the coccyx area.  There was erythema and tenderness to light palpation in the rectal area, and a whitish abscess-type formation was noted.  The assessment was recurring pilonidal cyst.  The Veteran complained of rectal pain in August 2000.  He said he could not sit down.  The assessment was history of rectal abscess.  In October 2000, the scar at the previous pilonidal cyst site was again noted to be well healed.  The Veteran had evidence of previous peri-rectal fistulas, but there was no active drainage.  He complained of a left buttock cyst and pain in the buttock region in August 2001.  The examiner noted a left buttock cyst was present, but he did not see any abscess formation.  Slight tenderness was present.  He reported in November 2001 that when one abscess gets better, another pops up.  An examination disclosed slight tenderness in the left buttock area, which was chronic abscess.  When seen later that month, the examiner noted it seemed the scar tissue in the sacrococcygeal space was very well healed.  There was no drainage, infection or inflammation.  There were some areas of discoloration and multiple small-headed findings, which could be due to the previous old infection he had in that area.  The examiner indicated the Veteran did not need any surgery for the 2-3mm pinheaded findings around that area.  

Private medical records show the Veteran was seen in October 2002 for complaints of coccygeal and sacral pain.  He stated he had had drainage for 20 of the previous 30 years from the pilonidal cyst.  He related he had only drained twice in the past 12 months, most recently two days earlier.  An examination revealed an overlying extensive scar in a star-shaped pattern approximately 1.5 inches in diameter with exquisite tenderness of the coccyx and terminal sacrum.  The skin was fully mobile over the bony prominence of the distal sacrum and coccyx.  No direct skin adhesions to the bone were noted.  There was no fluctuance or drainage.  There was no apparent draining sinus, redness or increased warmth.  There was no fluctuance that suggest an abscess.  Magnetic resonance imaging of the sacrum, pelvis, coccyx and lumbar spine available to the examiner noted some scarification and thin tissue layer overlying the terminus of the sacrum and the coccyx.  The impressions were painful cicatrix, terminal sacrum and coccyx; and sequela of multiple surgeries for a pilonidal cyst.  The Veteran was seen in November 2002 for a painful coccygeal scar.  It was noted there was dense scar attached to the periosteum of the terminal sacrum and coccyx.  No evidence of any recent drainage was noted, and there was no evidence of any inflammatory change or local fluctuance.  

Additional VA outpatient treatment records show the Veteran was seen in March 2003 and complained of pain in the coccyx region and some drainage.  There was tenderness in the coccyx area in June 2003.  It was reported in March 2004 that the Veteran had some scar present on the sacral region.  There was a small pimple-like swelling on the right buttock area near the anal cleft.  He mentioned an abscess draining on the buttock in May 2004.  The examiner stated he did not see a draining cyst in the buttock or rectal areas.  The Veteran mentioned it drained and that there was not much drainage currently.  In January 2005, the Veteran complained of greenish drainage off and on from the pilonidal cyst.  On examination, there was an erythematous scar between the two buttocks and a healed scar at the lower sacral coccygeal area. There was vague tenderness present in the lower back sacral area.  The examiner did not see any green drainage.  It was noted in March 2005 that the Veteran had a scar of secondary healing 6-7 cm wide and 7-8 cm long.  There was no cyst or open area.  The Veteran's pain in the lower back area at the site of the pilonidal cyst surgery was 6/10 in April 2006.  The examiner did not see any drainage.  

The Veteran complained of an abscess on the left buttock area in August 2006.  He stated it broke open and pus comes out.  On examination, the Veteran had induration and some drainage coming out in the left buttock region, near the anal cleft.  The assessments were pilonidal sinus and left buttock abscess.  The Veteran was again seen in February 2009.  He stated that about one month earlier, he started to have some swelling on the right lower back.  He added it drained some.  He was seen by a physician and it had healed.  The spot the Veteran pointed to was flat with no cellulitis, fluctuation or abscess.  The examiner indicated it had resolved.  

The Veteran was afforded a VA examination in February 2009.  The examiner noted she reviewed the claims folder.  It was noted the Veteran's last surgery, in 1997, involved a muscle flap placement for closure of the wound.  The Veteran complained of constant pain, 7/10, with daily flares to 10/10, in the coccyx area.  The pain was aggravated by anything, including coughing, walking and sitting.  He had a tearing pain in his lower back with coughing.  It was tender to touch.  He also complained of pain of the skin.  On examination, it was noted the Veteran had severe scar tissue in the sacrococcygeal area where he had the pilonidal cyst surgery.  The scar tissue measured 9 cm in length and 3.0 to 3.3 cm in width.  It was an elliptical, stable scar that was puckered in the center.  He had scar tissue with adherence to the underlying tissue.  The scar itself was superficial, stable and hypopigmented.  It was extremely tender.  It ended about 2.5 inches above his anus.  The surface was depressed because of the puckering.  There was no evidence of any drainage, inflammation, induration, erythema, keloid formation or infection of the scar.  The scar was mobile.  There was no current draining sinus or fluctuation noted.  The examiner's assessment was that the Veteran continued to have a scar that was extremely painful in the terminal sacrum and coccyx, with pain in the coccyx.  This was a result of multiple surgeries for the pilonidal cyst.  Magnetic resonance imaging of the pelvis failed to show any osteomyelitis or abscess collection.  The examiner added that the Veteran's current problems with constant pain in his coccygeal region are because of the painful scar from his previous pilonidal cysts.  She also stated his lumbar spine degenerative disc disease was not related to his service-connected pilonidal cysts or surgeries required for them.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Postoperative pilonidal cyst 

The question before the Board is whether the evidence supports an initial rating in excess of 30 percent evaluation for postoperative pilonidal cyst from December 1994.  Under the regulations in effect prior to August 30, 2002, the evidence must establish ulceration or extensive exfoliation, or that the condition is especially repugnant.  The Board acknowledges the Veteran claims his pilonidal cyst drains frequently.  It is not disputed that the Veteran has undergone various surgical procedures for the cyst, most recently in March 1997.  The Board concedes that the cyst has been draining at various times.  It is noted, however, that the June 1995 and September 1998 VA examinations revealed no evidence of active drainage.  The Board acknowledges the Veteran indicated he was unable to sit for a prolonged period of time due to pain.  Similarly, VA outpatient treatment records show the Veteran has complained of buttock and coccyx pain.  No active drainage was reported in October 2000 and November 2001.  

With respect to the regulations that became effective on August 30, 2002, the Board notes that the evidence fails to demonstrate he has required constant or near-constant systemic therapy for his condition.  When he was seen by a private physician in October 2002, the Veteran maintained the cyst had only drained two times in the previous year.  The examiner noted there was no drainage, but stated the fact it had drained in the previous 12 months suggested the pilonidal cyst remained active.  The Board also notes that while the Veteran reported drainage in January 2005, the examiner did not see any.  He did have dome drainage in August 2006.

The most recent VA examination was conducted in February 2009.  It was again noted that there was no drainage.  The Veteran did report pain in the coccyx.  

In sum, the Board concludes that the 30 percent evaluation most closely reflects the severity of the pilonidal cyst under the provisions of the relevant Diagnostic Code as in effect prior to, and after, August 30, 2002.  The medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the pilonidal cyst.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain and draining of the cyst, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his postoperative pilonidal cyst or the scar has increased in severity, so as to warrant a rating in excess of 30 percent for the cyst, at any time from December 1994.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his postoperative pilonidal cyst.

	II.  Scar

The question before the Board is whether the evidence supports an initial rating in excess of 10 percent for postoperative scar at any time from December 1994.  

The Board points out the Veteran has been in receipt of the maximum evaluation assignable for a tender and painful scar, or a superficial, poorly nourished scar.  Other scars may be rated based on limitation of motion or function of the part affected.  The Veteran has apparently argued that the scar has resulted in reduced motion of his lumbar spine.  In this regard, the Board acknowledges that Dr. Proctor indicated the Veteran's low back disability was linked to the pilonidal cyst.  The Board notes that following the September 1998 VA examination, the examiner commented he could not appreciate a correlation between the pilonidal cyst and ankylosing spondylitis.  A similar conclusion was reached on the February 2009 VA examination.  In addition, it is significant to point out that service connection has not been established for a disability of the lumbar spine and, in fact, service connection has been denied for such disability.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as a tender and painful scar, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that the scar has increased in severity, so as to warrant a rating in excess of 10 percent at any time from 

December 1994.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his postoperative scar.

	III.  Extraschedular evaluation 

An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are exceptional or unusual' factors which render application of the schedule impractical.").  

As noted above, pursuant to the Court's March 2008 remand, by decision dated December 2008, the Board concluded the requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for the Veteran's pilonidal cyst had been met.  Accordingly, in October 2011, the RO referred the claims folder to the Director of Compensation and Pension.

Dr. Proctor stated in April 1996 that the Veteran had levoscoliosis in the cervical and lumbar spine and dextroscoliosis in the thoracic spine.  He also had degenerative disc disease in every part of the spine, as well as spurring.  The physician concluded he found these arthritis conditions to be totally disabling, as well as specifically linked to his pilonidal cyst surgeries.  

On the VA examination in February 2009, the examiner noted the Veteran had not been hospitalized since 1997.  She stated the Veteran's lumbosacral spine degenerative disc disease with disc herniation was not related to his service-connected pilonidal cyst or the surgeries for that condition.  It affected his ordinary daily life with significant pain and suffering.  She thought the Veteran was unable to obtain and maintain gainful employment due to his lower back problems.  She acknowledged the pain from the scar from the pilonidal cyst limited his ability to sit for prolonged periods of time, especially with constant pain.  It was not, however, the main reason for his inability to maintain gainful employment.  

In November 2011, the Director of Compensation and Pension (Director) reached a decision regarding whether the Veteran was entitled to an extraschedular evaluation.  It was noted that service connection had been established for postoperative pilonidal cyst, evaluated as 30 percent disabling; damage to Muscle Group XX from postoperative residuals of a pilonidal cyst, evaluated as 20 percent disabling; and for postoperative scar, evaluated as 10 percent disabling.  The letter summarized the findings of the February 2009 VA examination.  It was stated the Veteran had multilevel degenerative disc disease of the lumbosacral spine, electromyogram/nerve conduction velocity issues.  The examiner stated that the Veteran's lumbosacral spine degenerative disc disease and disc herniation are not related to the pilonidal cyst or the related surgeries.  She added that the Veteran's service-connected pilonidal cyst was not the main reason for the Veteran's inability to maintain gainful employment, but the scar limited the Veteran's ability to sit for prolonged periods of time, especially with constant pain.  The Director stated that the current ratings for the Veteran's pilonidal cyst addressed the symptomatology of the postoperative pilonidal cyst, including impairment of function, the muscle group affected by the cyst and the scar.  The Veteran's inability to secure and follow any substantially gainful employment was due to his nonservice-connected back condition, and not the service-connected pilonidal cyst.  The Director concluded that the evidence of record offered no evidence that rendered the current rating schedule inadequate, or that it presented an exceptional or unusual disability picture due to the service-connected pilonidal cyst.  He noted that any additional evaluation would be beyond the scope of the evidence of record.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Additional considerations

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The Board acknowledges the Veteran has not worked for many years.  The Board emphasizes that the VA examiner concluded in February 2009 that the Veteran was not able to work due to his lower back problems.  She added the pain from his scar from the pilonidal cyst limited his ability to sit for long periods of time, but was not the main reason for his inability to maintain gainful employment.  The Veteran's attorney alleges the Veteran's service-connected disabilities, by themselves, render the Veteran unemployable, and that the VA physician's opinion should be construed as such.  This is not an accurate interpretation of her statement.  The physician acknowledged his service-connected pilonidal cyst residuals impacted his daily living, but her statement did not suggest the Veteran was unemployable because of it.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

An initial rating in excess of 30 percent for postoperative pilonidal cyst is denied.

An initial rating in excess of 10 percent for postoperative scar is denied.

An extraschedular evaluation for pilonidal cyst is denied.


REMAND

In various statements, the Veteran's attorney argues the Veteran is unable to work due to the severity of his service-connected disabilities.  The Board points out that in a statement received in December 2011, it was asserted that the Veteran has been unable to work at all times during the course of his claim due to the disabling effects of his service-connected disabilities.  

The issue of TDIU has not yet been adjudicated by the RO.  In addition, the Board finds that a VA examination on the issue of TDIU may be helpful to the Board in adjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule VA general surgery muscle examinations to determine the nature and extent of his service-connected postoperative pilonidal cyst, to include the residual scar and muscle damage.  All necessary tests should be performed.  The examiner(s) should provide an opinion as to whether the residuals of the Veteran's pilonidal cyst, without regard to age or any nonservice-connected disability, preclude him from securing and following substantially gainful employment in light of his educational and occupational background.  A rationale for the conclusion should be provided.  The claims folder should be made available to the examiner(s) in conjunction with the examination.

2.  The RO should issue a statement of the case reflecting its adjudication of the issue of entitlement to TDIU.  The Veteran and his representative should be afforded the appropriate period of time to respond.  Only if the Veteran or his representative submits a timely substantive appeal as to this issue, should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


